Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.    	Applicants’ arguments and amendments filed on 2/8/2021, overcomes the rejections of record. The new grounds of rejection as set forth below are necessitated by applicants’ amendment. However, upon review, examiner noticed that dependent claim should be rejected under 112 fourth paragraph and was not addressed in the last office action which is discussed in this office action.  Therefore, the following action is made non- final. 
Any objections and/or rejections made in the previous action, and not repeated below, are hereby withdrawn.
Status of the application
3.	Claims 1-6 and 9 are pending in this office action.
Claims 1, 4, 5 have been amended.
Claims 1-6, and 9 have been rejected. 

Claim Rejections - 35 USC § 112
4.	Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


5.	Claim 9 is  rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 9 recites “wherein the alkaline protease enzyme is alcalase”. Claim 9 depends on claim 1.  Claim 1 recites protease group and amylase group in claim 1 (d). Amylase gropup of enzymes are addressed using alternatives of enzymes in this group by using “Markush language”. However, protease group recites only “alcalase”. Therefore, claim 9 is failing to further limit the subject matter of the claim 1 (d) upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
6.    The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

7.    The factual enquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S. C. 103(a) are summarized as follows: a. Determining the scope and contents of the prior art.
a.    Determining the scope and contents of the prior art.
b.    Ascertaining the differences between the prior art and the claims at issue.
c.    Resolving the level of ordinary skill in the pertinent art.
d.    Considering objective evidence present in the application indicating obviousness or nonobviousness.

8.    Claims 1, 2, 4-6, 9 are rejected under 35 U.S.C. 103(a) as being unpatentable over NPL Tang et al. (in J Food Sci. vol 68 no 2 pages 471-475, 2003)  in view of NPL Hernandez et al. (in JAOCS vol. 77 (2): pages 177-180, 2000) in view of NPL Hamada et al. (in JAOCS vol. 77 (2): pages 779-784, 2000) in view of NPL Zhang H-J et al. (Food Research International vol. 47 359-363, 2012) and further in view of De Frees et al. US 2005/0269265 and further in view of Raa et al. US 2001/0036915 and further in view of Liang et al. US 2004/0167019 and further in view of NPL Soni S et al. (in Process Biochemistry 39:185-192, 2003) in view of  Hammond USPN 5292537 and further as evidenced by NPL Food Grade Alcalase.

9. 	Regarding claim 1, NPL Tang et al. discloses the steps of protein extraction from rice bran under various conditions using water to bran ratio ranging from 4:1 to 20:1 by weight e.g. amount of bran is in gram and 100 ml water can be 100 gm water and therefore, it can be considered as an implicit disclosure of ratio by weight (in page 472 Under “Protein extraction, therefore., it is implicit disclosure of ratio is By weight) at a temperature range from 35-55 degree C (page 472, col 1 last paragraph under “Protein extraction”). Tang et al. also discloses that purified alpha amylase (sigma, EC 3.2.1.1) is used to hydrolyze starch (page 471 col 2 under “Materials and Methods) and can enhance the release of protein bound to starch (page 471 col 2 paragraph 1). Tang et al. also discloses that protease can enhance protein extraction and food grade amylase containing protease provides a better result of the amount of protein extraction under about pH 6.9 at 45 degree C (page 474 col 1 last paragraph). Therefore, Tang et al. meets claim limitation of claim 1 (a)-(c).
NPL Tang et al. is silent about the (i) hydrolysis reactor” as claimed in claim 1 (a) and 1 (d) and (ii) use of “alkaline protease” and steps (d)-(g) of claim 1.

One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Tang et al. to include the teaching of NPL Hernandez et al. in order to have the equipped vessel i.e. hydrolyzing reactor’ in order to have optimum enzymatic reaction condition environment.
With respect to amended claim 1 (d ), Tang et al. also discloses that purified alpha amylase (sigma, EC 3.2.1.1) is used to hydrolyze starch (page 471 col 2 under “Materials and Methods) and can enhance the release of protein bound to starch (page 471 col 2 paragraph 1).
NPL Hamada et al. discloses protease can be alkaline protease and it can be alcalase as claimed in amended claim 1 (d) (page 779 col 2, Under Materials and Methods).
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Tang et al. (at least in page 474 col 1 last paragraph and Table 4) to include the teaching of NPL hamada et al. to incorporate 
Tang et al. is silent about the source of alpha amylase as claimed in claim 1 (d).
NPL Soni S et al. discloses that the bacterial alpha amylase is thermostable enzyme wit broad pH range activity (at least in page 186, under 2.4) to make monosaccharide e.g. glucose (at least in page 189 Fig 4 e.g. glucose production by alpha amylase)
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Tang et al., (in Tang et al. page 471 under “Materials” e.g. amylase) to include the teaching of NPL Soni et al. bacterial alpha amylase which is thermal alpha amylase, therefore, having broad activity at a higher temperature too (at least in page 186, under 2.4) which meets claim limitation of  “amylase enzyme selected from the group consisting of... bacterial alpha amylase” of amended claim 1.
It is within the skill of one of ordinary skill in the art to use the teaching of Tang et al. in view of Hamada et al. to treat with both the amylase plus protease alcalase treatment to optimize the hydrolysis condition in order to have an enhanced release of protein bound to starch ( Tang et al. page 471 col 2 paragraph 1 ; page 474 col 1 last 
With respect to claim 1(e) - (f), as mentioned above, NPL Tang et al. discloses that the combined food grade amylase having protease contamination can perform hydrolysis at about pH 6.25-6.9. It is also evidenced by NPL Food Grade Alcalase that the food grade alcalase works at around pH 7.0 also (in NPL Alcalase Page 1 and Fig). It is also to be noted that the prior arts of record disclose the method uses both amylase and alcalase for the hydrolysis which meet claimed amylase and alcalase and therefore, they will perform hydrolysis at about pH 7.0-10.5 because this is the enzymatic property. 
Therefore, even if Hamada et al. discloses optimal pH of alcalase is ph. 9.0, however, that is optimum highest activity and enzymes work at a broad range including around neutral pH also as disclosed by Tang et al. (page 474 col 1 last paragraph) discussed above. 
Regarding “degree of hydrolysis (DH) of protein to reach between 1-10” as claimed in claim 1 (e), Hamada et al. discloses that degree of hydrolysis can be up to 10% with about 92% peptide bond hydrolysis and , in general, limited hydrolysis having DH less than 10 controlled hydrolysis without bitter taste of the final product ( page 779 col 2 second paragraph) and, therefore, it meets “Degree of Hydrolysis within 1-10” as claimed in claim 1 ( e).

One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Tang et al. to include the teaching of Hamada et al. to perform hydrolysis of protein to small soluble peptide fragments by using alkaline protease alcalase treatment (Under Material and Method, page 779-780) and followed by inactivating the alcalase enzyme (i.e. alcalase protease enzyme, page 780, second paragraph ) in order to destroy the enzyme activity with no residual enzyme activity in the final product.
It is also to be noted that Hamada et al. also discloses claim 1 (d)-(f) (page 779).
It is to be noted that claim 1 (d) recites “effective amount of enzyme” which is defined as the amount of enzyme which hydrolyze 80-90% by weight as mentioned in specification (in PGPUB [0023]). Hamada et al. discloses that 92% protein hydrolysis is reached at 10% degree of Hydrolysis (DH) (page 779, col 2) and it is DH is determined by evaluating the method by using nitrogen conversion factor for protein hydrolysate solution (page 780, col 1 last paragraph mid lines). Therefore, it is within the skill of one of ordinary skill in the art to optimize an effective amount of enzyme from the disclosure by Hamada et al. by optimizing DH less than 10% and having 80-
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Tang et al. to include the teaching of Hamada et al. to perform peptide bond hydrolysis as desired by measuring degree of hydrolysis value without having bitter taste (page 779 col 2 second paragraph and page 780 last few lines of last paragraph of col 1).
It is within the skill of one of ordinary skill in the art to use the teaching of Tang et al. in view of Hamada et al. to treat with both the amylase plus protease alcalase treatment to optimize the hydrolysis condition in order to have an enhanced release of protein bound to starch ( Tang et al. page 471 col 2 paragraph 1 ; page 474 col 1 last paragraph and Table 4) and to perform hydrolysis at their common pH (i.e. pH 6.9 in page 474 of Tang et al.; pH of alpha amylase is the common pH with alcalase at around pH 6.5-8.0 as is evidenced by NPL Soni et al. page 188, Fig 1 a and  NPL Alcalase pH 6.5-8.5 and NPL Tang et al. pH 6.25-6.9 etc.) in order to have both the enzymes work together at the common hydrolyzing condition as claimed in claim 1 (d) and (e ). It is also. 
Regarding the effective amount of enzyme and common pH, it is to be noted that absent showing of unexpected results, the specific effective amount of enzyme, time and temperature as claimed in claim 1 (d), (e), is not considered to confer patentability to the claims. As the degree of hydrolysis and percent hydrolyzed protein that can be modified, among others, by adjusting the amount of enzyme, time and temperature, and pH from the disclosed pH range which will meet claimed pH the precise amount would 
Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the amount of time and temperature and pH in Tang et al. to amounts, including that presently claimed, in order to obtain the desired effect e.g. degree of hydrolysis and percent hydrolyzed protein (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
Regarding claim 1 (g), it is to be noted that and as discussed above Tang et al. discloses that rice bran is hydrolyzed with amylase to enhance more protein release bound to starch and protease to enhance protein extraction (in Tang et al. page 471 col 2 first paragraph; page 474 col 1 last paragraph) and protein hydrolyzing enzymes and therefore, cellulosic components will remain un-hydrolyzed which is bigger size and they are present in the solid part after liquid/solid separation by centrifugation step as disclosed by Zhang et al. (Page 360 col 1 first para 2.2). It is also to be noted that Hernandez et al. discloses that rice bran treated with amylase provides 10 gm rice bran to 6.66 gm after amylase treatment where some carbohydrates are solubilized to make simple sugar (Table 1 and page 178 col 2 last few lines of col 2) and also some protein, ash, oil are reduced (Table 1) which is interpreted as being in liquid fraction leaving insoluble cellulosic materials unchanged (e.g. 0.65g vs 0.67 g fiber i.e. cellulosic material). (Table 1). However, some soluble carbohydrate contain soluble fiber which 
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Tang et al. to include the teaching of Zhang et al. and Hernandez et al. to provide separation of fraction containing cellulosic residue from the liquid fraction containing soluble sugar, fiber and hydrolyzed soluble protein in order to further processing to achieve their final form (solid cellulosic and liquid fraction) for the desired use.
Regarding steps 1 (h)-(i), Hamada et al. discloses that this type of protease hydrolyzed rice bran can be ultra-filtered (at least in Abstract of Hamada et al.).

RO system and depending on the type of size, contaminant in the feed solution ([0013]-[0016]) and carbohydrate includes small monosaccharide also ([0027]) and feed solution means the solution that contains compounds to be purified ([0032]) and in this instance feed solution is the mixture of hydrolyzed carbohydrates, monosaccharides, hydrolyzed proteins with small peptides and varying size peptides and including other small contaminants also. DeFrees et al. also discloses that as a starting point, a suitable membrane is chosen that has a desired molecular weight cut off value by which retentate will retain greater than the cut-off size and permeate will have the size less than the cut-off value ([0037]) and the cut-off value for UF membrane is 1 kDa to 300 kDa (i.e. less than 1 Kda will be in permeate) followed by further purification of permeate using NF membrane having cut-off value less than 200 Da (i.e. less than 200 Da will be in permeate and 200 to 1 kDa will be in the retentate) followed by RO treatment having cut-off value 150 kDa or less (i.e. contaminants less than 150 Da including small molecules like salt etc, are removed in permeate) and retentate contains small carbohydrate and peptide fragments in pure form. It is within the skill of one of ordinary skill in the art to use the teaching of DeFrees et al. to separate the fractions based on molecular weights and selecting appropriate molecular weight cut-off (MWCO) membranes to combine sequential steps of microfiltration (i.e. Ultrafiltration), followed by NF followed by RO to achieve the pure product to meet claims 1 (h) and (i). It is understood that the retentate fraction will also retain the residual cellulosic material 
Regarding the amended claim “resulting in a retentate comprised of fats and fibers” as claimed in claim 1 (h), it is to be noted that even if Tang et al. has disclosed defatted rice bran (at least in Abstract), however, yet, defatted rice bran has some fat and amount varies depending on type of rice bran used as starting material, e.g. if partially defatted it has 3-14% fat and defatted has less than 3% fat  as evidenced by Hammond (col 2 lines 55-60). 
It is to be noted that claim 1 (h) can be interpreted as the pores of the claimed microfiltration size 20 to 500kDa size can retain fats, fibers. It is also evidenced by applicants own specification that the pores of the claimed microfiltration size can retain fats, fibers also (at least in PGPUB [0026]).
Therefore, it is to be noted that as  DeFrees et al. meets the claimed membrane size of claim 1 (h), therefore, the disclosed method will result in the retention of fats and fibers in the retentate as well and the permeate will have  water and hydrolyzed protein products as claimed in claim 1 (h). 
One of ordinary skill in the art One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Tang et al. to include the teaching of DeFrees et al. to have hydrolyzed protein product in the permeate and fats and fibers which are retained in the retentate fraction during microfiltration for its desired use as nutritional protein product.

Even if Raa et al. discloses that the hydrolyzed protein which is spray dried is isolated from atlantic cod , i.e. fish ([0007]), however, Raa et al. is used to address spray-drying” the hydrolyzed protein product in order to get it in powder form in order to proceed for the next step of product storage followed by packaging and distribution ([0027]). According to MPEP 2143.01, “Obviousness can be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so. In re Kahn, 441 F.3d 977, 986, 78 USPQ2d 1329, 1335 (Fed. Cir. 2006) (discussing rationale underlying the motivation- suggestion-teaching test as a guard against using hindsight in an obviousness analysis)”.
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Tang et al. to include the teaching
of Raa et al. to include spray-drying method to concentrate protein hydrolysate to dryness, for example by spray-drying method thus producing a final product in powder form in order to proceed for the next step of product storage followed by packaging and distribution ([0027]).
Regarding step 1 (k), Liang et al. discloses that cellulosic residues can be dried using thermochemical process ([0032]) for further use. Therefore, it meets step 1 (k) and also it meets “suitable as a feedstock for thermochemical processing” as claimed in 
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Tang et al. to include the teaching of Liang et al. who discloses that cellulosic residues can be dried using thermochemical process (Liang et al. [0032]) for further use.

9.    Regarding claim 2, Tang et al. discloses that the rice bran can be defatted rice bran also (in page 471 col 2 first paragraph).

10.    Regarding claim 4, Tang et al. discloses that water to bran ratio between 4:1 to 20:1 (Abstract, page 472 col 1 paragraph 3) and also at 10.3:1 water to bran, the 

11.    Regarding claim 5, Tang et al. also discloses that food grade amylase containing protease provides a better result of the amount of protein extraction under about pH 6.25, or 6.9 at 45 degree C (page 472 col 2 second paragraph mid portion of the paragraph under Table 1 e.g. slurry treated with amylase pH 6.9; and page 474 col 1 last paragraph).

12.    Regarding claim 6, Tang et al. also discloses that amylase hydrolyzes starch and can enhance the release of protein bound to starch (page 471 col 2 paragraph 1). Tang et al. also discloses that protease can enhance protein extraction and food grade amylase containing protease provides a better result of the amount of protein extraction under about pH 6.9 at 45 degree C (Abstract; page 472 col 2 mid portion of the paragraph under Table 1 e.g. slurry treated with amylase pH 6.9; page 474 col 1 last paragraph).
It is known that starch hydrolyzing enzyme makes monosaccharides and it is also disclosed by NPL Hernandez et al. (in NPL Harnandez et al., page 178, mid of col 2, end of few lines of paragraph 1 and Fig 1) and NPL Soni et al. (at least in page 189 Fig 4 e.g. glucose production by alpha amylase) as claimed in claim 6.
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Tang et al. with the teaching of NPL Hernandez et al. in order to get monosaccharide from starch hydrolysis using starch 

13.    Regarding claim 9, Hamada et al. also discloses that the alkaline protease is alcalase (page 779, under “Materials and Method”).

14.    Claim 3 is rejected under 35 U.S.C. 103(a) as being unpatentable over NPL Tang et al. (in J Food Sci. vol. 68 no 2 pages 471-475, 2003) in view of NPL Zhang H-J et al. (Food Research International vol. 47 359-363, 2012) in view of NPL Hernandez et al. (in JAOCS vol. 77 (2): pages 177-180, 2000) in view of NPL Hamada et al. (in Journal of Food Science vol. 65: pages 305-309, 2000) and further in view of De Frees et al. US 2005/0269265 and further in view of Raa et al. US 2001/0036915 and further in view of Liang et al. US 2004/0167019 as applied to claim 1 and further in view of evidence given by NPL mesh vs micron.

15.	 Regarding claim 3, Tang et al. also discloses that the particle size of defatted rice is which pass through 40 mesh and 40 mesh is 420 micron as evidenced by NPL Mesh vs micron”. Therefore, the particle which passes through 40mesh is less than 420 micron size.

Response to arguments


17.	Applicants argued on page 7 last paragraph that “Tang, the primary reference utilized in both 35 USC §103 rejections discloses the use of carbohydrases to extract protein from rice bran at and acidic pH and at temperatures of 35°C to 55°C. Contrary to Tang, the presently claimed invention utilizes an alkaline protease to extract protein at temperatures up to 70°C. The pending invention further utilized an amylase but only break down any remaining starch in the rice bran. While the Examiner notes that that Tang mentions that proteases can enhance protein extraction, the core teaching of Tang is to use carbohydrases instead of proteases and the specific example of a protease reaction referenced by the Examiner uses an acidic pH at 45°C. Nowhere in Tang is there any teaching that suggests using an amylase in combination with an alkaline protease under the conditions as claimed in pending independent claim 1. Moreover, Tang in its introduction teaches that protein extraction under alkali condition induces “unfavorable chemical reactions that results in a loss of nutritive value and formation of toxic substances.” As such, Tang teaches away from the presently claimed invention and a person of ordinary skill in the art would have no reasonable basis to modify Tang so as to arrive at the claimed invention”.
In response, the following points are to be considered:
(i) The argument is based on “alkali method” which is without using enzyme (s) and only alkaline hydrolysis as is evidenced by the references as cited by NPL Tang et al. (in NPL Tang et al., Under Introduction, second paragraph Cagampang and others 
 The characteristics property of alkaline enzyme mediated hydrolysis with amylase as claimed in claim 1 is further discussed in detail below. 
(ii)  it is also to be noted that Tang et al. has broad disclosure which also includes and compares amylase only and amylase plus protease which is food grade amylase (Table 4) and can perform hydrolysis at around about pH 7.0 (6.25, 6.9). Tang et al. also discloses that the food grade amylase and protease can enhance protein extraction (in Tang et al., page 474 col 1 last paragraph e.g. “confirmed this assumption, Table 4) and protease can be from Hamada et al. which is alkaline protease of disclosed (1999, 2000) (in Tang et al. page 474 col 1 last paragraph first two lines, Tang et al. mentioned Hamada et al.).  Therefore, Hamada’s alkaline protease can hydrolyze at around neutral 

18.	Applicants argued on page 8 second paragraph that “Herenandez discloses a process of oil extraction from rice bran, not the presently claimed extraction of protein and cellulosic material. In Hernandez, the protein product is merely a by-product of the process of Hernandez. As such, pending claim 1 includes purification steps performed on the protein fraction that are not at all contemplated by Hernandez. Furthermore, the protein hydrolysis step in Hernandez is performed at a neutral pH by a neutral protease as opposed to the alkaline protease enzyme of the presently claimed process. As such, Hernandez further reinforces Tang’s teaching away from the use of alkaline pH. As such, Hernandez fails to cure the previously mentioned deficiencies of Tang”
In response, examiner has not used Hernandez et al to address protease. Examiner relies on secondary prior art by Hernandez et al. to address only the claim limitation of “hydrolysis reactor” used for hydrolysis purpose”. Therefore, it is understood that Hernandez et al. has not been used to address the type of protease etc., and other claim limitations of claim 1.
However, note that while Hernandez et al. do not disclose all the features of the present claimed invention, (reference name) Hernandez et al. is used as teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather this reference teaches a certain concept, namely, “Hydrolysis Reactor”, and in combination with the primary reference, discloses the presently claimed invention.

19.	Applicants argued on page 8 last paragraph that “Hamada et al. fails to disclose the combined use of an amylase with an alkaline protease”.
In response, it is to be noted that NPL Tang et al. is used as primary prior art who teaches combined use of these two enzymes which is food grade amylase with Hamada’s protease (page 4674 col 1 last paragraph). Hamada et al. is used as secondary prior art to teach it is alcalase and to address degree of hydrolysis etc. to meet claimed invention of claim 1.

20.	As mentioned above, the new grounds of rejection as set forth below are necessitated by applicants’ amendment. However, upon review, examiner noticed that 

Conclusion
21.	Any inquiry concerning the communication or earlier communications from the examiner should be directed to Bhaskar Mukhopadhyay whose telephone number is (571)-270-1139.
If attempts to reach the examiner by telephone are unsuccessful, examiner’s supervisor Erik Kashnikow, can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.

/BHASKAR MUKHOPADHYAY/
Examiner, Art Unit 1792